DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 102  (a1/a2)  as being anticipated by Rammuno (US 10,916,897 -CN2015800708476) 
With regard to claim 1 ,Ramunno et al (US 10,916,897)  disclose   power supply apparatus comprising: a battery pack (Fig. 1; a battery being attached to (60)) for a motor vehicle; and a power interface part configured to connect the battery pack and a plurality of electrical devices (25) , wherein the power interface part includes a battery-side connector (60, 66) electrically connected to a battery of the battery pack, and a branch connector (Fig. 6;  r.n. 68, 72) apparatus to be coupled to the battery-side connector, the branch connector apparatus being configured to supply power from the battery to the plurality of electrical devices in a state in which the branch connector apparatus is coupled to the battery-side connector, the branch connector apparatus includes a joining part configured to electrically join a plurality of connection lines (24)  to be connected to respective ones of the plurality of electrical devices, at least one fuse(22; Fig. 3)  provided to correspond to at least one of the plurality of connection lines, a housing (32, 78; Fig. 3) configured to accommodate the joining part and the at least one fuse, a connector(110)  to be coupled to the battery-side connector, the connector including a terminal (72) electrically connected to the joining part, and a guided part (116, 116; 114 Fig. 14, 3) provided on an outer side surface of the housing, the battery pack includes a slot part allowing the branch connector apparatus to be inserted and extracted, the battery-side connector being provided in the slot part, and a guiding part (118) being provided at a portion of an inner side surface of the slot part facing the guided part, the guiding part (118) extending along an insertion and extraction direction of the branch connector apparatus with respect to the slot part, and the guided part is guided along an extension direction of the guiding part by the guiding part.
 With regard to claim 2 ,Ramunno et al (US 10,916,897)  disclose   the at least one fuse (22) , the joining part, and the connector  (110) are disposed along the insertion and extraction direction.
With regard to claim 3,Ramunno et al (US 10,916,897)  disclose    thatthe connector is supported at a lateral side of the housing (32, 78), and the connector is disposed on a further front side in an insertion direction of the branch connector apparatus than the guided part (114) .
With regard to claim 4 ,Ramunno et al (US 10,916,897)  disclose   the housing (32),  includes, in the insertion and extraction direction, a first end portion, and a second end portion farther from the battery-side connector than the first end portion, and the guided part (116)  is disposed close to the first end portion in the insertion and extraction direction.

Claim(s) 12  is/are rejected under 35 U.S.C. 102  (a1/a2)  as being anticipated by Rammuno (US 2018/0076575)
With regard to claim 12  , Rammno’575  discloses  a  branch connector apparatus to be connected to a device including a guiding part on an inner side surface of a slot part, the branch connector apparatus comprising:
a joining part (10,110) configured to electrically join a plurality of connection lines (14)  to be connected to respective ones of a plurality of electrical devices (170);
at least one fuse (12) provided to correspond to at least one of the plurality of connection lines;
a housing  (122, 156) configured to accommodate the joining part and the at least one fuse;

a connector(20, 120) to be coupled to a connector  (18, 118) of the slot part , the connector including a terminal electrically connected to the joining part; and
a guided part (160)  provided on an outer side surface of the housing, wherein
the guided part is guided along an extension direction of the guiding part by the guiding part.

    PNG
    media_image1.png
    427
    512
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5, 6/7-9, 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses


the housing’s  first leading part being  configured to lead the guided part into the guiding part, and the first leading part is provided at the first end portion of the housing, and is formed
continuously to the guided part in the insertion and extraction direction (cl. 5);.
the guiding part includes, in the insertion and extraction direction, a first area, and a second area farther from the battery-side connector than the first area, and
a clearance allowing movement of the guided part with respect to the guiding part in a direction perpendicular to the extension direction of the guiding part is larger in the first area than in the second area (cl. 6);.
the guiding part being provided in the slot part, and the second leading part is formed continuously to the guiding part on a side away from the battery-side connector in the insertion and extraction direction (cl. 10).
the battery pack’s case  being configured to accommodate the slot part inside,
the branch connector apparatus includes a tubular part surrounding a part of an outer side surface of the housing, and a water blocking member having an annular shape being provided on an outer side surface of the tubular part, the case includes an opening allowing an internal space of the slot part to communicate with an outer space of the battery pack, the opening is disposed at a position farther from the battery-side connector than the guiding part in the insertion and extraction direction, andthe water blocking member comes into contact with an inner side surface of the opening in a state in which the connector and the battery-side connector are coupled (cl. 11).


Allowable Subject Matter
Claims 5, 6/7-9, 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the housing’s  first leading part being  configured to lead the guided part into the guiding part, and the first leading part is provided at the first end portion of the housing, and is formed
continuously to the guided part in the insertion and extraction direction (cl. 5);.
the guiding part includes, in the insertion and extraction direction, a first area, and a second area farther from the battery-side connector than the first area, and
a clearance allowing movement of the guided part with respect to the guiding part in a direction perpendicular to the extension direction of the guiding part is larger in the first area than in the second area (cl. 6);.
the guiding part being provided in the slot part, and the second leading part is formed continuously to the guiding part on a side away from the battery-side connector in the insertion and extraction direction (cl. 10).
the battery pack’s case  being configured to accommodate the slot part inside,
the branch connector apparatus includes a tubular part surrounding a part of an outer side surface of the housing, and a water blocking member having an annular shape being provided on an outer side surface of the tubular part, the case includes an opening allowing an internal space of the slot part to communicate with an outer space of the battery pack, the opening is disposed at a position farther from the battery-side connector than the guiding part in the insertion and extraction direction, andthe water blocking member comes into contact with an inner side surface of the opening in a state in which the connector and the battery-side connector are coupled (cl. 11).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									5/31/22